Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): June 2, 2011 APPLE REIT TEN, INC. (Exact name of registrant as specified in its charter) Virginia 333-168971 27-3218228 (State or other jurisdiction (Commission File Number) (I.R.S. Employer of incorporation) Identification Number) 814 East Main Street, Richmond, Virginia (Address of principal executive offices) (Zip Code) (804) 344-8121 (Registrants telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Apple REIT Ten, Inc. (which is referred to below as the Company or as we, us or our) is filing this report in accordance with Item 2.01 and Item 9.01 of Form 8-K. Item 2.01. Completion of Acquisition or Disposition of Assets. On June 2, 2011, through one of our indirect wholly-owned subsidiaries (the purchasing subsidiary), we closed on the purchase of five hotels. The sellers have no material relationship with us or our subsidiaries, other than through the purchase contracts and other related contracts. The table below describes the hotels: Number of Hotel Location Franchise Rooms Purchase Price Knoxville, TN SpringHill Suites $ Gainesville, FL Hilton Garden Inn Richmond, VA SpringHill Suites Pensacola, FL TownePlace Suites 98 Mobile, AL Hampton Inn & Suites TOTAL $ The purchase price for these hotels was funded by our ongoing offering of Units (with each Unit consisting of one common share and one Series A preferred share). As a result of the closings described above, five of the closings have occurred under a series of purchase contracts executed on April 12, 2011 and May 4, 2011 for the potential purchase of ten hotels. Two contracts in this series were terminated on April 29, 2011. There can be no assurance at this time that any further closings will occur under the remaining three purchase contracts. Additional information regarding nine of the purchase contracts (including the contracts for the five hotels purchased on June 2, 2011) is set forth in our Form 8-K dated April 12, 2011 and filed with the Securities and Exchange Commission (SEC) on April 15, 2011 and one purchase contract is set forth in our Form 8-K dated May 4, 2011 and filed with the SEC on
